DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselin et al. (US-5,762,390).
 	The patent to Gosselin et al. shows a conformal finger mechanism comprising a proximal link (2) coupled via pivot (5) to a housing (1), a finger link coupling (3) that forms at least a portion of the proximal link, a connecting link (10) coupled to an actuator rod assembly (8,9) at a proximal end and to a distal link (4) at a distal end through a pivot assembly (11,12,16,17), and a spring (29) coupled to an offset tab on the proximal link (see Fig .4a).
	Regarding claim 5, when fully assembled (see Fig. 1), the actuator rod is housed within the fixed framework of the robotic hand.
	In regard to claim 9, the distal link (4) is coupled to the proximal link and connecting link through laterally offset pivot points (7 and 17).

Claim(s) 1, 2, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US-2019/0152068).
 	Kondo shows a prior art conformal finger mechanism in Figure 7 comprising a proximal link (3) coupled via pivot (2a) to an actuator housing (102), a finger link coupling (5) forming a portion of the proximal link, a connecting link (4) coupled to an actuator rod (2) and to a distal link (7) through an auxiliary link (6), and a spring (101) coupled to an offset portion (3d) of the proximal link.  
 	Regarding claim 2, the Kondo finger mechanism assumes an “engaged state” prior to contacting an object (see Figs. 3 and 4).
 	In regard to claims 5 and 6, when the finger mechanism is assembled as part of a robotic hand (see Fig. 11), the actuator would be housed at least partially within the boundaries of palm (31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US-2019/0152068) in view of Nagatsuka et al. (US-9,643,323).
 	While the Kondo publication discloses a link (2) that is driven or actuated by a servo motor, it does not show an actuator rod movable in intervals between a fully retracted position and a fully extended position as called for in the above method claims of the instant application.
	However, the Nagatsuka et al. patent shows a conformal finger mechanism substantially similar to the Kondo finger mechanism, but the Nagatsuka et al. finger includes an actuator (31 or 32) having an 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an actuator similar to that shown in the Nagatsuka et al. patent as the actuator for the Kondo finger mechanism in order to reliably drive the resulting finger between a gripping position and a release position.  Regarding claim 15, Figures 7 and 8 of Kondo show an object (10) clamped against a backstop appendage as is well known in the art.
Allowable Subject Matter
Claims 3, 7, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0022], lines 7, 8, and 12, it appears that the reference number “101” should be changed to –102—in order to correspond to the drawings.  
Appropriate correction is required.

The listing of references in the specification (see paragraphs [0004] – [0006]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Each of the remaining cited references shows a finger mechanism comprising a proximal link, a connecting link, and a distal link.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/24/2022